2 So. 3d 1085 (2009)
PACIFIC AIRCORP 21632, INC. and Pacific Aircorp 21968, Inc., Appellants,
v.
Nelson RAMIZ and Haydhelen Velazquez-Ramiz, Appellees.
No. 3D08-1133.
District Court of Appeal of Florida, Third District.
February 11, 2009.
Anania, Bandklayder, Baumgarten, Torricella & Stein and Francis A. Anania; Coblentz, Patch, Duffy & Bass and Richard Patch, for appellants.
Renaldy J. Gutierrez and Kathleen M. Sales, Miami; and Robert J. Schaffer, Punta Gorda, for appellees.
Before WELLS and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Applying any conceivable standard of review, see Ryder Sys., Inc. v. Davis, 997 So. 2d 1133 (Fla. 3d DCA 2008), there is nothing in the record to support any of the elements of the forum non conveniens doctrine, see Kinney Sys., Inc. v. Cont'l Ins. Co., 674 So. 2d 86 (Fla.1996), let alone, as is required, all of them. See Telemundo Network Group, LLC v. Azteca Int'l Corp., 957 So. 2d 705 (Fla. 3d DCA 2007). Therefore, the order dismissing the case on that basis is reversed.
Reversed.